Citation Nr: 1219997	
Decision Date: 06/07/12    Archive Date: 06/20/12

DOCKET NO.  08-15 713	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder.  

2.  Entitlement to service connection for a liver disorder.  

3.  Entitlement to service connection for an eye/visual disorder.  

4.  Whether new and material evidence has been submitted to reopen a claim of service connection for hypertension.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran served on active duty from December 1976 to December 1980.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision.  

The Veteran was previously denied service connection for post traumatic stress disorder (PTSD) in a May 2002 rating action.  This appeal arises out of a claim for service connection for psychiatric disability, other than PTSD.  The RO addressed this claim on its merits in July 2007, (without first reopening any previously denied claim.)  The Board will do likewise.  

The Board construes the statements regarding hypertension in the Veteran's May 2008 VA Form 9 as a timely notice of disagreement with the July 2007 denial of the claim to reopen service connection for hypertension.  Thus, the Board is remanding this issue for the issuance of a statement of the case pursuant to Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Initially, the Board notes that the claims folder reflects that in February 2011, the Veteran requested that his scheduled hearing at the RO be rescheduled due to hospitalization.  There is no indication in the claims folder that the hearing has been rescheduled and the June 2011 correspondence from the Veteran's representative reflects that the Veteran desires a hearing.  Thus, the Veteran should be afforded another opportunity for a hearing.  

Regarding the psychiatric disability claim.  The Veteran's service treatment records reflect a number of occasions when the Veteran was seen for treatment for what appears to be psychiatric symptoms.  In connection with his claim for benefits, the Veteran was examined for VA purposes in March 2011.  The examiner, who diagnosed to Veteran to have depressive disorder and anxiety disorder, appears to have concluded these conditions existed prior to service, but were not aggravated by service.  Significantly, however, there were no psychiatric abnormalities noted at the time of the Veteran's entrance into service, and therefore, any conclusions regarding the pre-service existence of such disabilities must be accompanied by a more thorough explanation than occurred here.  This clarification should be accomplished on remand.  

With respect to the eye and liver claims, the Veteran's service treatment records show an eye complaint, and an abdominal complaint.  More current records show the presence of glaucoma and elevated liver function tests.  An examination should be scheduled and a medical opinion obtained as to whether any current relevant disability may be linked to the in-service complaints.  

Lastly, the Board finds that the Veteran's reference to hypertension in the VA Form 9, is sufficient as a notice of disagreement with the denial of his claim to reopen service connection for hypertension.  See 38 C.F.R. §§ 20.201, 20.302(a).  However, the Veteran has not been provided with a statement of the case (SOC) on this issue, and this should be accomplished.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); see also Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995); Archbold v. Brown, 9 Vet. App. 124, 130 (1996); VAOPGCPREC 16-92 (O.G.C. Prec. 16-92).  The Veteran should be advised that if he wishes to perfect his appeal to the Board, he must file a timely substantive appeal after receiving an SOC.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997); Archbold, 9 Vet. App. at 130.  

Under the circumstances described above, the case is REMANDED for the following action:

1. Schedule the Veteran for a hearing before a hearing officer at the RO.  

2. Refer the claims file to the person who conducted the mental disorders examination of the Veteran in March 2011, or if she is not available, to another with appropriate expertise, for an addendum to that report which addresses whether it is opinion of the provider that the Veteran's current psychiatric illness clearly and unmistakably existed prior to service, and if so, clearly and unmistakably did not undergo an increase in severity during service beyond its natural progression.  The reasons for the conclusions expressed should be set forth, and any event, the examiner should indicate if the psychiatric complaints and findings noted in the service treatment records, reflect an earlier manifestation of the Veteran's currently diagnosed psychiatric disability.  

3. The Veteran also should be scheduled for examinations to ascertain whether any current liver and/or eye disabilities had its onset it service.  The claims folder must be made available to and reviewed by the examiners.  The examiners should indicate in the report provided that the claims file was reviewed.  All indicated studies should be performed, and all findings should be reported in detail.  Then, for any eye disorder or liver disorder found to be present, the examiner should offer an opinion whether it is at least as likely as not the disorder was incurred during service.  The reasons for the conclusions should be set forth.  

4. Issue the Veteran an SOC as to his claim seeking to reopen the claim for service connection for hypertension, to include notification of the need to timely file a substantive appeal to perfect his appeal on that issue.  

5. Thereafter, readjudicate the issues on appeal, (psychiatric, liver, and eye disabilities) .  If the benefits sought on appeal are not granted, issue the Veteran and his representative a supplemental statement of the case and provide the Veteran an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


